Order entered February 1, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01399-CV

   SEARCY FERGUSON AND THE ESTATE OF MARGARET MILLER, Appellants

                                               V.

              THE PLAZA HEALTH SERVICES AT EDGEMERE, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-10-13192

                                           ORDER
       The reporter’s record in this case is overdue. On November 20, 2012 we notified Court

Reporter Renee Drake the reporter’s record was overdue. Although we directed her to file the

record within thirty days, to date we have received no response.      Accordingly, we ORDER

Court Reporter Renee Drake to file either the reporter’s record, written verification that no

hearings were recorded, or written verification that appellants have not requested or paid for the

record within THIRTY DAYS of the date of this order.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE